UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q/ Amendment No. 1 x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-33300 ALL AMERICAN PET COMPANY, INC. (Exact name of registrant as specified in its charter) Maryland 91-2186665 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9601 Wilshire Blvd., Suite M200 Beverly Hills, California (Address of principal executive offices) (Zip Code) (310) 424-1600 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Ruble 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox Indicate the number of shares of outstanding of each of the Registrant’s classes of common equity, as of the last practicable date: As of September 30, 2009, the Registrant had outstanding 64,065,883 shares of Common Stock, no shares of Preferred Stock, and warrants exercisable for 8,437,031 shares of Common Stock. Explanatory Note On March 1, 2009, All American Pet Company Inc. (the “Company”) filed with the Securities and Exchange Commission its Form 10-Q for the quarterly period ended September 30, 2009. This Amendment No. 1 to Form 10-Q (“Amendment No. 1”) of the Company is being filed to reflect corrections to inadvertent errors in the amortization of employee bonus expense and expensing accrued payroll taxes, and the associated penalties and interest in the period that they were assessed instead of in lump sum amounts. These amendments will change the original filing to disclosures on the Condensed Consolidated Statements of Operations (for the Three months ended September 30, 2009) and, as a result of such errors, to Item 2 - “Managements Discussion and Analysis of Financial Condition and Plan of Operation - Results of Operations.” This Amendment No. 1 does not change any other information set forth in the original filing of the Company’s Report on Form 10-Q for the quarterly period ended September 30, 2009. Please see footnote number fourteen (#14). ALL AMERICAN PET COMPANY, INC. FOR THE PERIOD YEAR ENDED SEPTEMBER 30, 2009 Index to Report on Form 10-Q Page PART I FINANCIAL INFORMATION Item 1. Condensed Financial Statements (unaudited) Condensed Balance Sheets of All American Pet Company, Inc. as of September 30, 2009, September 30, 2008 and December 31, 2008 (audited) 3 Condensed Statement of Operations of All American Pet Company, Inc. for the three month and nine month periods ended September 30, 2009 and September 30, 2008. 4 Condensed Statements of Cash Flows of All American Pet Company, Inc. for the nine months ended September 30, 2009 and September 30, 2008. 7 Notes to Condensed Financial Statements 8 Item 2. Managements’ Discussion and Analysis of Financial Condition and Results of Operations 27 Overview 27 Results of Operations 30 Liquidity and Capital Resources 32 Critical Accounting Policies/Estimates 33 Off-Balance Sheet Arrangements 36 Forward Looking Statements 36 Item 3 Quantitative and Qualitative Disclosures about Market Risks 37 Item 4 Controls and Procedures 37 PART II Other Information Item 1 Legal Proceedings 39 Item 1a Changes in Risk Factors 39 Item 2 Unregistered Sales of Equity Securities and use of proceeds 39 Item 3 Defaults Upon Senior Securities 39 Item 4 Submission of Maters to a Vote of Security Holders 39 Item 5 Other Information 39 Item 6 Exhibits 40 Signatures 40 Certifications PART I – FINANCIAL INFORMATION Item 1. Financial Statements. ALL AMERICAN PET COMPANY, INC. CONDENSED CONSOLIDATED BALANCE SHEET RESTATEMENT FOR THE PERIODS ENDED SEPTEMBER 30, 2009, DECEMBER 31, 2, 2008 September 30, 2009 December 31, 2008 September 30, 2008 ASSETS Cash Bank of america $ $
